Stiles, J.
(dissenting). — I hold that the fact that the appellant petitioned for the construction of this ditch, and that it has been constructed in accordance with his own request, ought to estop him from raising the constitutional question discussed above. The ditch is there and he is getting the benefit of it, and the people who did the work, and who would have a lien upon his land for the value of their labor thereon, had his request been to them directly, have not been paid, and will not be, for the county is in no wise liable.